Citation Nr: 0737807	
Decision Date: 11/30/07    Archive Date: 12/06/07

DOCKET NO.  04-33 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an initial disability rating higher than 30 
percent for post traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel




INTRODUCTION

The veteran served on active duty from September 1969 to 
March 1972.  The veteran was awarded the Purple Heart Medal 
and the Combat Infantryman Badge.  This matter comes before 
the Board of Veterans' Appeals (Board) on appeal from a 
September 2003 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Atlanta, Georgia, 
wherein the RO granted service connection for PTSD, and 
assigned an initial 30 percent evaluation, effective August 
21, 2003.

This matter was before the Board in October 2006, and was 
then remanded for further development.  


FINDINGS OF FACT

1.  Prior to March 12, 2007, the veteran's PTSD was 
manifested by anxiety, occasional nightmares, chronic sleep 
impairment and GAF scores from 50-60; the symptomatology was 
productive of no more than occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks.

2.  Since March 12, 2007, the veteran's PTSD is manifested by 
irritability, depression, avoidance behavior, marked 
diminished interest in many activities, social isolation and 
a GAF score of 49; the symptomatology is productive of 
occupational and social impairment of no more than reduced 
reliability and productivity.




CONCLUSIONS OF LAW

1.  Prior to March 12, 2007, the criteria for an initial 
rating higher than 30 for PTSD have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic 
Code (DC) 9411 (2007).

2.  Since March 12, 2007, the criteria for a 50 percent 
rating for PTSD have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.130, DC 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2006).  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II).  This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini II that VCAA notice, as required by 
38 U.S.C.A. § 5103(a) (West 2002), to the extent possible, 
must be provided to a claimant before the initial unfavorable 
RO decision on a claim for VA benefits.  Pelegrini II, 
18 Vet. App. 112, 119-20 (2004).  See, too, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

In this case, the veteran was provided VCAA notice in 
November 2006 and February 2007.  The RO readjudicated the 
claim and sent him a supplemental statement of the case 
(SSOC) in July 2007, following the VCAA notice compliance 
action.  He was provided every opportunity to submit evidence 
and argument in support of his claim, and to respond to the 
notice.  In July 2007, the veteran stated that he had no 
further evidence to submit.  Therefore, there is no prejudice 
to the veteran because his claim was readjudicated by the RO 
after appropriate VCAA notice was provided.

The VCAA letters summarized the evidence needed to 
substantiate the claim and VA's duty to assist.  They also 
specified the evidence the veteran was expected to provide, 
including the information needed to obtain both his private 
and VA medical treatment records.  In this way, the VCAA 
letters clearly satisfied the first three "elements" of the 
notice requirement.  In addition, the November 2006 letter 
stated:  "If you have any evidence in your possession that 
pertains to your claim, please send it to us."  This 
satisfies the fourth "element".  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include mention 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
granted.  Id.  

In this case, the veteran received Dingess notice in November 
2006, including as it relates to the downstream disability 
rating and effective date elements of his claim.  

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  
The evidence of record includes VA medical records and a 
report of VA examination.  The veteran has not indicated he 
has any further evidence to submit to VA, or which VA needs 
to obtain.  There is no indication there exists any 
additional evidence that has a bearing on this case that has 
not been obtained.  The veteran has been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  All pertinent due process requirements have been 
met.  See 38 C.F.R. § 3.103 (2007).

Pertinent Law and Regulations

Disability ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2007).

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  Fenderson v. West, 12 Vet App 119 (1999).  When 
assigning an initial rating, the rule from Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994), that the present level of 
disability is of primary importance, is not applicable.  
Fenderson at 126.  Therefore, at the time of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on facts found, a practice known as staged 
ratings.  Id. 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7 (2007).  

Specific rating criteria

The veteran's PTSD is evaluated as 30 percent disabling under 
38 C.F.R. § 4.130, DC 9411.

DC 9411, which is governed by the general rating formula for 
mental disorders set forth in 38 C.F.R. § 4.130, provides the 
following levels of disability:

100% Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

70% Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

50% Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

30% Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

38 C.F.R. § 4.130, DC 9411 (2007).

GAF

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].

GAF scores ranging from 61 to 70 reflect some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, and has some meaningful 
interpersonal relationships.  Scores ranging from 51 to 60 
reflect more moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  
Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  See 38 C.F.R. § 4.130 [incorporating by 
reference the VA's adoption of the DSM-IV, for rating 
purposes] (2007).

Analysis

In September 2003, the RO granted service connection for PTSD 
and assigned a 30 percent rating from August 21, 2003.  The 
veteran perfected an appeal seeking a higher initial rating.  

The evidence of record consists of VA treatment records and a 
report of VA psychiatric examination.  

VA medical records dated from 2003 to 2005 show that the 
veteran received consistent treatment for PTSD 
symptomatology.  In January 2003, the veteran described his 
mood as "okay.'"  He was still isolative, but had 
activities he enjoyed including fishing.  He had ongoing 
sleep problems, only getting 4-5 of broken sleep.  He had 
occasional nightmares, but denied flashbacks.  Objectively, 
he was appropriately dressed, his speech was normal and his 
thought process was linear and goal-directed.  His affect was 
constricted and his mood mildly depressed.  He denied 
auditory or visual hallucinations, delusions, or suicidal or 
homicidal ideations.  His GAF score was 57.  Similar 
symptomatology was noted in May 2003.  In July 2003, the 
veteran reported that his medication had stabilized his moods 
and minimized his irritation.  Objectively, he was casually 
dressed, well groomed and oriented in all spheres.  He denied 
suicidal or homicidal ideations, visual hallucinations, 
paranoia or delusions.  The diagnosis was chronic PTSD.  In 
October 2003, the veteran reported that he was still having 
difficulty sleeping.  Mental status evaluation revealed 
identical findings as in January 2003.  His GAF score was 60.  

When the veteran was seen in February 2004 he reported 
continued problems sleeping.  He said he felt anxious during 
the day and spent most of his time at home.  His GAF score 
was 60.  In August 2004, he reported daily flashbacks and 
nightmares, as well as severe insomnia.  He also reported 
moderate increased startle and hypervigilance.  He stated 
that he avoided people (particularly crowds) because he 
became agitated and had violent thoughts towards non-specific 
people around him.  He stated he had not acted on these 
thoughts recently.  In the past, he reported  history of 
fights, but no arrests for violence.  Mental status 
evaluation indicated that the veteran was casually groomed, 
cooperative and oriented in all spheres.  His speech was 
normal in rate, rhythm and volume.  His mood was "not 
good."  His affect was restricted, but he smiled at times.  
His thought process was linear and goal directed.  He denied 
suicidal or homicidal ideations, or visual hallucinations.  
He had intermittent auditory hallucinations without specific 
content.  Thought content was future oriented.  Insight and 
judgment were fair.  His GAF score was 50.  His medication 
was increased given the persistence of PTSD symptoms.  In 
October 2004, the veteran reported that he was doing "fairly 
well" but had not experienced any symptomatic benefit since 
increasing his medication.  The findings on mental status 
evaluation were unchanged.  The GAF score was 55.  The 
following month, the veteran reported that he was doing 
slightly better with mildly improved sleep.  A GAF score was 
57 was noted.  

In January 2005, the veteran reported that his mother passed 
away from cancer one week ago.  He indicated that he had 
neglected to refill his medications as a result of the stress 
in assisting his mother and had been out of medication for 
the past month.  On mental status evaluation, his speech was 
mildly slowed in rate, but was normal in rhythm and volume.  
He had a grieving mood.  His affect was near tears at times 
when discussing his mother's recent death.  His thought 
process was linear and goal-directed.  He denied suicidal or 
homicidal ideations and visual or auditory hallucinations.  
There was mild chronic paranoid ideation.  Thought content 
was future oriented.  Insight and judgment were fair.  The 
GAF score was 55.  In March 2005, it was noted that the 
veteran was unemployed due to an occupational injury suffered 
in March 2003.  In May 2005, it was noted that the veteran 
had been out of medication due to cancelling an appointment 
and not calling for a refill in the meantime.  Mental status 
evaluation revealed identical findings and GAF score as in 
January 20005.  The veteran was advised on the importance of 
compliance with medications.  

This evidence does not support a rating higher than 30 
percent for the veteran's PTSD.  The records show that his 
primary symptoms were problems sleeping, bouts of anxiety and 
occasional nightmares.  While the documents show a mildly 
slowed rate of speech in January and May 2005, there was 
certainly no indication of any circumstantial, 
circumlocutory, or stereotyped speech.  In fact, his speech 
was normal in all aspects on multiple evaluations in 2003, 
2004 and 2005.  The records are also negative for any panic 
attacks, difficulty in understanding complex commands, 
impaired memory, impaired judgment, impaired abstract 
thinking, or difficulty in establishing effective work and 
social relationships.  The Board acknowledges that the 
veteran's mood was described as "grieving" in January 2005, 
but this was obviously attributable to his mother's recent 
death as opposed to his PTSD.  While it was reported that his 
mood was "not good" in February 2004, the Board notes that 
in January 2003 his mood was "okay" and in July 2003 he 
reported that his medication had stabilized his moods.  He 
also reported that he was doing "fairly well" in October 
2004.  As such, it appears that any mood disturbance the 
veteran suffered in February 2004 was temporary and not a 
sign of any permanent increase in symptomatology.  

In addition, the Board notes that almost all of the veteran's 
GAF scores were between 51-60, denoting moderate symptoms or 
moderate difficulty in social, occupational, or school 
functioning.  Although an August 2004 medical entry showed a 
GAF score of 50, the lowest the veteran received, the 
findings on mental status evaluation did not reflect serious 
symptoms or serious impairment in social or occupational 
functioning.  On the contrary, the veteran was oriented in 
all spheres and had normal speech.  His thought process was 
linear and goal directed.  He denied suicidal or homicidal 
ideations as well as visual hallucinations.  Thought content 
was future oriented and insight and judgment were fair.  Such 
findings clearly do not suggest serious symptomatology.  

In summary, based on the above evidence, there is no basis 
for assigning a rating higher than 30 percent under DC 9411.  
The veteran did not exhibit a majority of the many symptoms 
required for the next higher rating of 50 percent.  

Because the veteran has appealed the initial rating, the 
Board must consider the applicability of staged ratings 
covering the time period in which his claim and appeal have 
been pending.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  In this case, the Board finds that a 50 percent 
rating for is warranted from March 12, 2007.  This is the 
date of the recent VA examination.  

In describing his PTSD symptoms it was noted that the veteran 
had difficulty falling or staying asleep, irritability or 
outbursts of anger, difficulty concentrating, hypervigilance 
and exaggerated startle response.  He also exhibited 
avoidance behavior as well as markedly diminished interest in 
significant activities.  He had a restricted range of affect 
and sense of a foreshortened future.  He felt that his 
friendships were fewer because he became angry easily.  The 
VA examiner diagnosed the veteran with PTSD and assigned a 
GAF score of 49, which is indicative of serious impairment in 
social and occupational functioning.  The examiner indicated 
that the veteran appeared to be functioning poorly and did 
not follow up on his PTSD treatment.  He was drinking to self 
medicate and had become addicted to alcohol.  The examiner 
stated that there was reduced reliability and productivity 
due to PTSD symptoms.  

Based on this examination, the Board finds that the veteran's 
current disability picture more nearly approximates the 
criteria for a higher 50 percent rating.

To warrant a 70 percent evaluation under the criteria of DC 
9411, it must be shown by the evidence of record that there 
is occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
or mood, due to such symptoms as suicidal ideation, 
obsessional ritual which interfere with routine activities, 
speech intermittently illogical, obscure, or irrelevant; near 
continuous panic or depression affecting the ability to 
function independently, appropriately an effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); and inability to establish and maintain effective 
relationships.  See 38 C.F.R. § 4.130.

This type of symptomatology, showing deficiencies in most of 
the areas identified above, is not shown in the veteran's 
case.  In this regard, the Board notes that although the 
veteran acknowledged homicidal thoughts on the 2007 
examination, he had no plans or intent.  He denied any 
suicidal ideations or delusions.  He also denied having any 
type of hallucinations.  The veteran exhibited appropriate 
dress and hygiene, and was oriented to person, place and 
partially to time.  His memory in remote terms was normal, 
although he did exhibit mild impairment in recent memory.  
His speech was slow, but there was no indication that it was 
intermittently illogical, obscure, or irrelevant.  There was 
no indication of any thought disorder.  The veteran has 
unemployed; however, this has not been due to his service-
connected PTSD.  [The medical evidence indicates that he has 
not worked since 2003 because of a work-related injury.]  

Based upon these findings and following a full review of the 
record, the Board finds that the preponderance of the 
evidence is against a finding that the veteran's disability 
picture more nearly approximates a 70 percent evaluation.

In summary, for the reasons and bases expressed above, the 
Board concludes that a rating higher than 30 percent is not 
warranted for PTSD prior to March 12, 2007.  However, a 50 
percent rating is warranted for PTSD from March 12, 2007, the 
date of the VA examination.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  The benefit sought on appeal is granted to 
that extent.


ORDER

Entitlement to an initial rating higher than 30 percent for 
PTSD prior to March 12, 2007 is denied.  

Entitlement to a rating of 50 percent for PTSD from March 12, 
2007 is granted, subject to the applicable laws and 
regulations concerning the payment of monetary benefits.  


____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


